JOHNSTONE, Justice.
The petition for a writ of certiorari is denied. In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasoning, and statements of law in the opinion of the Court of Criminal Appeals. Horsley v. Horsley, 291 Ala. 782, *142280 So.2d 155 (1973). This denial of the petition for the writ of certiorari is not an endorsement of the opinion of the lower appellate court. Ex parte Terry, 540 So.2d 785 (Ala.1989); Banks v. State, 358 So.2d 480 (Ala.1978); and Hurst v. State, 293 Ala. 548, 307 So.2d 73 (1975).
WRIT DENIED.
MOORE, C.J., and HOUSTON, LYONS, and WOODALL, JJ„ concur.